TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-15-00403-CV



                                    In re Christopher Reynolds


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


                Relator Christopher Reynolds filed his petition for writ of mandamus, asking the

Court to direct the trial court to vacate its order denying real parties in interest Monica Guerra Little

and Alex Little’s motion to strike real party in interest Robin Simpson’s pleadings. See Tex. R. App.

P. 52.1. Having reviewed the petition, the record, the responses, and the reply, we deny the petition

for writ of mandamus. See Tex. R. App. P. 52.8.



                                                __________________________________________

                                                Cindy Olson Bourland, Justice

Before Justices Puryear, Goodwin, and Bourland

Filed: August 21, 2015